ACCEPTED
                                                                                 03-14-00375-CV
                                                                                         3983511
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            2/2/2015 12:57:29 PM
                                                                                JEFFREY D. KYLE
                                                                                          CLERK
                          No. 03-14-00375-CV
                     In the Court of Appeals
                                                         FILED IN
                  for the Third Judicial District 3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                          Austin, Texas           2/2/2015 12:57:29 PM
                                                          JEFFREY D. KYLE
                                                               Clerk
                      AUSPRO ENTERPRISES, LP,
                                        Appellant,
                                v.
                TEXAS DEPARTMENT OF TRANSPORTATION,
                                        Appellee.


                         On Appeal from the
         345th Judicial District Court of Travis County, Texas


            UNOPPOSED SECOND MOTION TO EXTEND TIME
                   TO FILE APPELLEE’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

     Appellee Texas Department of Transportation (the “Department”)

moves to extend the time to file its Appellee’s Brief pursuant to Texas

Rules of Appellate Procedure 10.5(b) and 38.6(d).

                                    I.

     The Department’s brief is currently due February 9, 2015. The

Department seeks a 10-day extension, creating a new deadline of

February 19, 2015. The Department previously received one 30-day

extension for this filing. Appellant does not oppose this extension.
                                   II.

     The extension is not sought for delay, and no party will be

prejudiced if it is granted. Appellant AusPro Enterprises, LP received

three 30-day extensions on its Appellant’s Brief.

     In addition to diligently preparing the brief in this appeal,

undersigned counsel has had substantial litigation commitments in other

cases, including: presenting oral argument on January 14, 2015, in this

Court, in Richard J. Malouf, DDS et al. v. The State of Texas ex rel. Dr.

Christine Ellis, DDS and Madelayne Castillo, No. 03-14-00036-CV;

assisting (in various cases) on the State’s response to the U.S. Supreme

Court’s decision in Holt v. Hobbs, No. 13-6827 (U.S. Jan. 20, 2015), see,

e.g., Ali v. Stephens, No. 14-41165 (appeal stayed pending decision in

Holt); and assisting in oral argument preparation in Ivy v. Michael

Williams, No. 14-50037 (5th Cir. oral argument scheduled Feb. 5, 2015).

The additional time requested will permit counsel to fully analyze the

record and relevant law in order to prepare thorough briefing, which

would aid the Court in its consideration of this appeal.




                                    2
                                   III.

        The Department respectfully requests that the Court grant a 10-

day extension for filing its brief, creating a new deadline of February 19,

2015.


                            Respectfully submitted.

                            KEN PAXTON
                            Attorney General of Texas

                            CHARLES E. ROY
                            First Assistant Attorney General

                            SCOTT A. KELLER
                            Solicitor General

                            /s/ Douglas D. Geyser
                            DOUGLAS D. GEYSER
                            Assistant Solicitor General
                            State Bar No. 24059817

                            OFFICE OF THE ATTORNEY GENERAL
                            P.O. Box 12548 (MC 059)
                            Austin, Texas 78711-2548
                            Tel.: (512) 936-2540
                            Fax: (512) 474-2697
                            douglas.geyser@texasattorneygeneral.gov

                            COUNSEL FOR APPELLEE TEXAS DEPARTMENT
                               OF TRANSPORTATION




                                    3
                    CERTIFICATE OF CONFERENCE

     I certify that on February 2, 2015, I conferred with counsel for

Appellant regarding this motion, and counsel advised that Appellant

does not oppose the motion.


                                   /s/ Douglas D. Geyser
                                   Douglas D. Geyser
                                   Counsel for Appellee

                      CERTIFICATE OF SERVICE

     On February 2, 2015, this motion was served via File &

ServeXpress and/or e-mail on:

Meredith B. Parenti
PARENTI LAW PLLC
P.O. Box 19152
Houston, Texas 77224
[Tel] (281) 224-5848
[Fax] (281) 605-5677
meredith@parentilaw.com

                              /s/ Douglas D. Geyser
                              Douglas D. Geyser
                              Counsel for Appellee the State of Texas




                                     4